UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Staff Sergeant NEIL C. MACDONALD
                                  United States Air Force

                                             ACM 38491

                                            16 June 2014

         Sentence adjudged 25 September 2013 by GCM convened at Joint Base
         Andrews, Maryland. Military Judge: Christopher A. Santoro (sitting
         alone).

         Approved Sentence: Bad-conduct discharge.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                             HECKER, MITCHELL, and WEBER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court